DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Request for Continued Examination
A ‘Request for Continued Examination’, on 04 January 2021, under 37 C.F.R. 1.114, including the fee set forth in 37 C.F.R. 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. 1.114, and the fee set forth in 37 C.F.R. 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. 1.114.  

Amendment and Response to Final Office Action
	The ‘Amendment and Response to Final Office Action’, filed 04 January 2021, has been ENTERED and the presented allegations/arguments have been fully considered.

Status of Claims
	Claims 1-89, 96, and 110 are canceled.
	Claims 90-95 and 97-104 remain withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b) as being drawn to a non-elected invention and species, there being no allowable Response to Restriction Requirement’, filed on 25 September 2017, was an election without traverse.
Accordingly, claims under examination are claims 105, 107-109, and 111-114 along with along with “viral sequence” for ‘Species Election I – First Polynucleotide Sequence’.

Response to Allegations/Arguments directed to ‘Claim Rejection – 35 U.S.C. § 102, Hastie 2013’
The ‘Amendment and Response to Final Office Action’ (p7-8), filed 04 January 2021, submits claim 105 is amended to recite “wherein the one or more foreign elements comprise a viral sequence and/or a transposable element sequence” and allege/argues HASTIE does not teach or suggest this element.  In view of the amendment to claim 105 the allegations/argument is found persuasive and, thus, this rejection is withdrawn.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



HASTIE further in view of ZHOU
Claims 105, 107-109, and 111-114 are rejected under 35 U.S.C. 103 as being unpatentable over Hastie et al. (Rapid Genome Mapping in Nanochannel Arrays for Highly Complete and Accurate De Novo Sequence Assembly of the Complex Aegilops tauschii Genome. 06 February 2013. PLOS One. Vol. 8, Issue 2, e55864, 10 pages; see ‘Information Disclosure Statement’, filed 26 June 2018; “HASTIE”) further in view of Zhou et al. (A sequence-independent in vitro transposon-based strategy for efficient cloning of genomes of large DNA viruses as bacterial artificial chromosomes. Published online 06 November 2008. Nucleic Acids Research. Vol. 37, No. 1, e2, p1-8; see attached ‘PTO-892’; “ZHOU”).
The amended claims are directed to a method of determining the presence or absence of one or more foreign elements in a subject “wherein the one or more foreign elements comprise a viral sequence and/or a transposable element sequence”.
HASTIE describes genome mapping with nanochannel arrays for de novo sequence assembly (Title and Abstract).
	Regarding claims 105, 107-109, and 111-114, HASTIE describes a method of genome mapping with nanochannel arrays, whereby an polynucleotides in an obtained biological sample are labeled in a sequence specific manner, the polynucleotides are linearized via a nanochannel array, images are obtained and are processed into label locations in the polynucleotide,  the locations are aligned against a reference, and the presence or absence of foreign elements is determined based upon whether a limitation of detection/threshold is exceeded or not.  (Abstract; p1, left col., 1st ¶ to p4, left col., 1st ¶; p6, right col., 1st ¶ to p8, ¶ bridging left and right col.; and Fig. 1-3 and 7.)  HASTIE provides for density labeling of one label per 4.3 kb.  (p2, right st ¶; ¶ bridging p7-8.)  HASTIE further provides for the alignment against a host reference.  (Id.)
	While HASTIE does teach genome mapping with nanochannel arrays for de novo sequence assembly utilizing BAC clones for genome assembly (e.g., Aegilops tauschii), HASTIE fails to specifically teach the application to BAC clones comprising viral genomes thereby determining the presence or absence of one or more foreign elements that comprise a viral sequence and/or a transposable element sequence.  ZHOU resolves the deficiency of HASTIE, wherein ZHOU describes a method for the efficient cloning of genomes of viruses as bacterial artificial chromosomes.  (Title and Abstract.)
	Regarding claim 105, ZHOU describe a method for cloning the genomes of viruses as BACs which does not require prior knowledge of the viral genome sequences.  (Abstract; p6, ¶ bridging left and right col.; p1, ¶ bridging left and right col. to ¶ bridging p1-2; p6, ¶ bridging left and right col. to p7, left col., 4th ¶Figure 1A-1B.)
In view of the teachings of HASTIE and ZHOU (as stated above), it would have been obvious to one of ordinary skill in the art at the time of the invention to have genome mapped viral genomes found in BACs as generated by the method of ZHOU with the method of genome mapping with nanochannel arrays for de novo sequence assembly as described by HASTIE.  ZHOU provides one in the art some teaching, suggestion, or motivation for the construction of BACs comprising large viral genomes by indicating that the described method is highly efficient and does not require any prior knowledge of viral sequences.  (Abstract; p7, left col., 4th.)  ZHOU indicates the described method of cloning genomes of viruses as BACs renders it useful for discovering previously unidentified viruses.  (Id.)  Further, ZHOU indicates after the genome of a th ¶.)  The skilled artisan would have expected success in substituting ZHOU’s BACs comprising viral genomes for the BAC comprising the genome of Aegilops tauschii in HASTIE’s genomic mapping method because HASTIE indicates the described method is broadly applicable to other BACs comprising other genomes.  (p6, right col., 1st ¶ to p8, ¶ bridging left and right col.)  The skilled artisan would have been motivated to utilize the method of genome assembly of BAC clones as described by HASTIE over other sequencing technologies because HASTIE expressly teaches that the described method of genome mapping on nanochannel arrays overcomes limitations of preexisting technologies (e.g., Next-generation sequencing (NGS)) and produces a highly accurate and complete sequence assembly.  (Abstract; ¶ bridging p1-2 to p2, ¶ bridging left and right col.)  Additionally, HASTIE indicates the described nanochannel array mapping technology fills the void in de novo assembly strategies.  (p6, right col., 1st ¶ to p8, ¶ bridging left and right col.)  Furthermore, HASTIE and ZHOU are directed to cloning of genomes as BACs and, thus, are drawn to the same purpose and/or outcome.
Accordingly, HASTIE further in view of ZHOU renders the instant claims unpatentable.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636